      Case 17-13332-JNP            Doc 129 Filed 10/12/18 Entered 10/13/18 00:44:19                        Desc
                                  Imaged Certificate of Notice Page 1 of 2
Form clsnodsc − ntcclsnodis

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 17−13332−JNP
                                         Chapter: 7
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Margaret Bailey
   1 Dori Court
   Sicklerville, NJ 08081
Social Security No.:
   xxx−xx−9727
Employer's Tax I.D. No.:


                              NOTICE OF DEFICIENCY CONCERNING DISCHARGE

    You are hereby notified that the above−named case will be closed without entry of discharge on or after
November 9, 2018 for the reason(s) indicated below.

       Debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Joint debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Debtor has not filed a Certification in Support of Discharge certifying that all domestic support obligations
       due have been paid.

       Joint debtor has not filed a Certification in Support of Discharge certifying that all domestic support
       obligations due have been paid.



The court must receive the above noted document(s) prior to case closing in order to enter a discharge. If the case is
closed without entry of the discharge the debtor must file a Motion To Reopen to allow for the filing of same and pay
the applicable filing fee.




Dated: October 10, 2018
JAN: def

                                                                       Jeanne Naughton
                                                                       Clerk
           Case 17-13332-JNP               Doc 129 Filed 10/12/18 Entered 10/13/18 00:44:19                                Desc
                                          Imaged Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 17-13332-JNP
Margaret Bailey                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 10, 2018
                                      Form ID: clsnodsc                  Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db             +Margaret Bailey,   1 Dori Court,   Sicklerville, NJ 08081-9539
aty             Lee Rosenfeld,   Messa and Associates,   2019 Springdale Road,   Suite 2,
                 Cherry Hill, NJ 08003
aty            +Sklar Law LLC,   1200 Laurel Oak Road,   Suite 102,   Voorhees, NJ 08043-4317

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Oct 11 2018 00:59:28     U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Oct 11 2018 00:59:23     United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,  One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              Andrew Sklar     on behalf of Trustee Andrew Sklar andy@sklarlaw.com,
               NJ43@ecfcbis.com;dolores@sklarlaw.com
              Andrew Sklar     andy@sklarlaw.com, NJ43@ecfcbis.com;dolores@sklarlaw.com
              Andrew L. Spivack    on behalf of Creditor    WELLS FARGO BANK, NA nj.bkecf@fedphe.com
              Barry R. Sharer    on behalf of Accountant    Sharer Petree Brotz & Snyder CShapiro@SharerPBS.com,
               BSharer@SharerPBS.com;nj83@ecfcbis.com
              Isabel C. Balboa    ibalboa@standingtrustee.com
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Jane L. McDonald    on behalf of Trustee Isabel C. Balboa ecf@standingtrustee.com
              Jennifer R. Gorchow    on behalf of Trustee Isabel C. Balboa jgorchow@standingtrustee.com
              John D. DiCiurcio    on behalf of Debtor Margaret Bailey diciurciowmpa@aol.com
              John R. Morton, Jr.    on behalf of Creditor    Ally Financial ecfmail@mortoncraig.com,
               mortoncraigecf@gmail.com
              John R. Morton, Jr.    on behalf of Creditor    Santander Consumer USA Inc.,
               ecfmail@mortoncraig.com, mortoncraigecf@gmail.com
              Nicholas V. Rogers    on behalf of Creditor    WELLS FARGO BANK, NA nj.bkecf@fedphe.com
              Raymond Shockley, Jr     on behalf of Trustee Isabel C. Balboa ecf@standingtrustee.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 14
